DETAILED ACTION
	Applicant’s response, filed 4 August 2022 has been entered.
	Claim(s) 1-20 is/are currently pending. 
	The objection(s) to the Figure(s) has/have been withdrawn in light of the amendment(s) to the Figure(s) contained in Applicant’s response. 
	Rejection of claim(s) 1-20 under 35 U.S.C. §112(b) has/have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Response to Arguments
Applicant's arguments filed 4 August 2022 have been fully considered but they are not persuasive.
Applicant asserts that the cited references in combination fall short of causing the host vehicle to move forward at a slow speed in response to detecting the transition of the brake lights. While some art discloses controlling the speed based on the speed of the target speed, the references fall short of controlling the speed based on the transition of brake lights. For at least this reason claims 1,8, and 15 distinguish over the cited art. The dependent claims distinguish over the cited art at least due to their dependency. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection of claims 1, 8, and 15 and the dependent claims therefrom.	
Examiner disagrees. Shalev-Shwartz explicitly discloses controlling a vehicle speed based on transitioning of the brake lights of a leading vehicle, including speed control (see Figure 33 items 3330, 3340, 3350, [0508], and [0509]). Shalev-Shwartz discloses a system and method including detecting the transitioning of a brake light (see [0508]: “a navigation system of a host vehicle may monitor a braking characteristic of a leading vehicle. Based on the braking characteristic, the host vehicle may make one or more navigational changes- e.g., when the leading vehicle is determined to be braking frequently or erratically”, [0515]: “identify, based on analysis of the plurality of images, at least one characteristic associated with changes in an illumination state of the at least one brake light”), and making navigational changes to the host vehicle based on the transitioning of the brake light, including a change in speed (see [0509]: “the navigation system may cause navigational changes of the host vehicle in response to the braking characteristic. For example, the host vehicle may slow down, increase a following distance to the target vehicle, change lanes, or the like”). Heckel et al. teaches resuming motion of a host vehicle after coming to a stop in traffic (see column 1 lines 37-52: “an automatic stop and/or start function, called a stop and go function, making it possible to brake the vehicle automatically to a standstill if, for example when approaching the end of a traffic jam, the radar sensor determines that the target object is stopped. In some cases, an automatic restart function is also provided, so that the vehicle automatically moves back into motion if the radar sensor determines that the target object has started to move”), and a low speed follow function using a creep mode (see column 3 lines 36-38 and 46-51: “the control unit causes the vehicle to go into a creep mode in which it continues to approach the target object at a very low speed… it is determined that the target object is again in motion, the start process of the home vehicle is initiated, during which the acceleration is controlled in such a way that the distance from the target object, measured by the ultrasound sensors, is gradually increased”)
Claim Objections
Claims 1, 8, 12, and 15 objected to because of the following informalities: 
Claims 1, 8, 12, and 15 each recite “brake lines” where Examiner assumes Applicant intended to recite “brake lights”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz et al. (US 2019/0333381) modified by Heckel et al. (US 8755982).
In regard to claim 1: Shalev-Shwartz et al. discloses a system to commence host vehicle movement upon being stopped behind a target vehicle, the system comprises: a memory configured to comprise one or more executable instructions (see [0083]) and a processor configured to execute the executable instructions (see [0083]), wherein the executable instructions enable the processor to: detect the target vehicle as being stopped along a route (see [0016]); detect a transition of one or more brake lights of the target vehicle from an ON state to an OFF state (see [0516]); Shalev-Shwartz does not explicitly teach cause the host vehicle to stop at a first distance from the target vehicle; and in response to the detecting of the brake [lights] transitioning from the ON state to the OFF state, cause the host vehicle to move at a default speed in the direction of the target vehicle, wherein the default speed is a speed at which the host vehicle is configured to move when put into drive gear and the brake is released, however Shalev-Shwartz et al. does teach adjusting a distance between the host vehicle and the target vehicle based on behavior of the target vehicle (see [0518]), and adjusting the speed of the host vehicle based on behavior of the target vehicle (see [0520]); Heckel et al. teaches an advanced cruise control system wherein the host vehicle comes to stop when a target vehicle stops in front of it (see column 3 lines 4-12), and then begins moving again at a relatively slow speed when the target vehicle begins moving (see column 3 lines 42-56), utilizing a default speed which corresponds to a speed at which the vehicle is in a drive gear and the brake is released (see column 6 lines 1-2); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Heckel et al. with the disclosure of Shalev-Shwartz et al. as doing so amounts to use of a known technique to improve similar devices in the same way.  
In regard to claim 2: Shalev-Shwartz et al. modified teaches the system of claim 1, wherein the transition of the one or more brake lights of the target vehicle from the ON state to the OFF state is detected based on an output from one or more cameras installed on the host vehicle (see Shalev-Shwartz et al. [0016]).
In regard to claim 3: Shalev-Shwartz et al. modified teaches the system of claim 1, wherein the executable instructions further enable the processor to: before the one or more brake lights are detected to transition from the ON state to the OFF state, verify a location of the target vehicle in relation to the location of the host vehicle; and based on the verification of the target vehicle location, cause the host vehicle to move at a default speed in the direction of the target vehicle (see Heckel et al. column 3 lines 21-41).
In regard to claim 6: Shalev-Shwartz et al. modified teaches the system of claim 1, wherein the executable instructions further enable the processor to: while the host vehicle moves at the default speed, determine whether the host vehicle has arrived at a second distance from the target vehicle; and when the host vehicle is determined to have arrived at the second distance, cause the host vehicle to stop moving at the default speed (see Heckel et al. column 3 lines 21-41).
In regard to claim 7: Shalev-Shwartz et al. modified teaches the system of claim 6, wherein the executable instructions further enable the processor to: when the host vehicle is determined to be beyond the second distance from the target vehicle, determine that the host vehicle will not arrive at the second distance; and when it is determined that the host vehicle will not arrive at the second distance, commence vehicle movement at a driver-selected rate of speed (see Heckel et al. column 3 lines 45-56, and column 6 lines 38-50). 
In regard to claim 8: Shalev-Shwartz et al. discloses a method to commence host vehicle movement upon being stopped behind a target vehicle, the method comprising: detecting the target vehicle as being stopped along a route (see [0016]); detecting a transition of one or more brake lights of the target vehicle from an ON state to an OFF state (see [0516]); Shalev-Shwartz does not explicitly teach causing the host vehicle to stop at a first distance from the target vehicle; and in response to the detecting of the brake [lights] transitioning from the ON state to the OFF state, causing the host vehicle to move at a default rate of speed in the direction of the target vehicle, wherein the default speed is a speed at which the host vehicle is configured to move when put into the drive gear and the brake is released, however Shalev-Shwartz et al. does teach adjusting a distance between the host vehicle and the target vehicle based on behavior of the target vehicle (see [0518]), and adjusting the speed of the host vehicle based on behavior of the target vehicle (see [0520]); Heckel et al. teaches an advanced cruise control system wherein the host vehicle comes to stop when a target vehicle stops in front of it (see column 3 lines 4-12), and then begins moving again at a relatively slow speed when the target vehicle begins moving (see column 3 lines 42-56), utilizing a default speed which corresponds to a speed at which the vehicle is in a drive gear and the brake is released (see column 6 lines 1-2);  therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Heckel et al. with the disclosure of Shalev-Shwartz et al. as doing so amounts to use of a known technique to improve similar devices in the same way.  
In regard to claim 9: Shalev-Shwartz et al. modified teaches the method of claim 8, wherein the transition of the one or more brake lights of the target vehicle from the ON state to the OFF state is detected based on an output from one or more cameras installed on the host vehicle (see Shalev-Shwartz et al. [0016]).
In regard to claim 10: Shalev-Shwartz et al. modified teaches the method of claim 8, further comprising: before the one or more brake lights are detected to transition from the ON state to the OFF state, verifying a location of the target vehicle in relation to the location of the host vehicle; and based on the verification of the target vehicle location, cause the host vehicle to move at a default speed in the direction of the target vehicle (see Heckel et al. column 3 lines 21-41).
In regard to claim 13: Shalev-Shwartz et al. modified teaches the method of claim 8, further comprising: while the host vehicle moves at the default rate of speed, determining whether the host vehicle has arrived at a second distance from the target vehicle; and when the host vehicle is determined to have arrived at the second distance, causing the host vehicle to stop moving at the default speed (see Heckel et al. column 3 lines 21-41).
In regard to claim 14: Shalev-Shwartz et al. modified teaches the method of claim 13, further comprising: when the host vehicle is determined to be beyond the second distance from the target vehicle, determine that the host vehicle will not arrive at the second distance; and when it is determined that the host vehicle [[to]]will not arrive at the second distance, commencing vehicle movement at a driver-selected rate of speed (see Heckel et al. column 3 lines 45-56, and column 6 lines 38-50). 
In regard to claim 15: Shalev-Shwartz et al. discloses a non-transitory machine-readable medium having stored thereon executable instructions adapted to commence host vehicle movement upon being stopped behind a target vehicle, which when provided to a processor and executed thereby, causes the processor to: detect the target vehicle as being stopped along a route (see [0016]); detect a transition of one or more brake lights of the target vehicle from an ON state to an OFF state (see [0516]); Shalev-Shwartz does not explicitly teach cause the host vehicle to stop at a first distance from the target vehicle; and in response to the detecting of the brake [lights] transitioning from the ON state to the OFF state, cause the host vehicle to move at a default speed in the direction of the target vehicle, however Shalev-Shwartz et al. does teach adjusting a distance between the host vehicle and the target vehicle based on behavior of the target vehicle (see [0518]), and adjusting the speed of the host vehicle based on behavior of the target vehicle (see [0520]); Heckel et al. teaches an advanced cruise control system wherein the host vehicle comes to stop when a target vehicle stops in front of it (see column 3 lines 4-12), and then begins moving again at a relatively slow speed when the target vehicle begins moving (see column 3 lines 42-56), utilizing a default speed which corresponds to a speed at which the vehicle is in a drive gear and the brake is released (see column 6 lines 1-2); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Heckel et al. with the disclosure of Shalev-Shwartz et al. as doing so amounts to use of a known technique to improve similar devices in the same way.  
In regard to claim 16: Shalev-Shwartz et al. modified teaches the non-transitory machine-readable medium of claim 15, further comprising: before the one or more brake lights are detected to transition from the ON state to the OFF state, verify a location of the target vehicle in relation to the location of the host vehicle; and based on the verification of the target vehicle location, cause the host vehicle to move at a default speed in the direction of the target vehicle (see Heckel et al. column 3 lines 21-41).
In regard to claim 19: Shalev-Shwartz et al. modified teaches the non-transitory machine-readable medium of claim 15, further comprising: while the host vehicle moves at the default rate of speed, determine whether the host vehicle has arrived at a second distance from the target vehicle; and when the host vehicle is determined to have arrived at the second distance, cause the host vehicle to stop moving at the default speed (see Heckel et al. column 3 lines 21-41).
In regard to claim 20: Shalev-Shwartz et al. modified teaches the non-transitory machine-readable medium of claim 19, further comprising: when the host vehicle is determined to be beyond the second distance from the target vehicle, determine that the host vehicle will not arrive at the second distance; and when it is determined that the host vehicle will not arrive at the second distance, commence vehicle movement at a driver-selected rate of speed (see Heckel et al. column 3 lines 45-56, and column 6 lines 38-50).
Claims 4-5, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz et al. (US 2019/0333381) as modified by Heckel et al. (US 8755982) in regard to claims 1, 8, and 15 above, and further in view of Plianos et al. (US 2019/0100208).
In regard to claim 4: Shalev-Shwartz et al. modified does not explicitly teach the system of claim 1, wherein the executable instructions further enable the processor to: before the one or more brake lights are detected to transition from the ON state to the OFF state, transition an engine of the host vehicle to an inactive state; however Shalev-Shwartz et al. modified does teach an engine control system of an autonomous vehicle (see Shalev-Shwartz et al. [0102], and Heckel et al. column 4 lines 46-56); Plianos et al. teaches an automatic cruise control system (see [0088]), configured to transition the vehicle engine from an active state to an inactive state when the vehicle stops, and from an inactive state to an active state when the vehicle resumes travel (see [0128]), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing as doing so amounts to using a known technique to improve similar devices in the same way.  
In regard to claim 5: Shalev-Shwartz et al. modified does not explicitly teach the system of claim [[1]]4, wherein the executable instructions further enable the processor to: 18P052049-US-NP after the one or more brake lights are detected to transition from the ON state to the OFF state, transition an engine of the host vehicle from the inactive state to an active state; however Shalev-Shwartz et al. modified does teach an engine control system of an autonomous vehicle (see Shalev-Shwartz et al. [0102], and Heckel et al. column 4 lines 46-56); Plianos et al. teaches an automatic cruise control system (see [0088]), configured to transition the vehicle engine from an active state to an inactive state when the vehicle stops, and from an inactive state to an active state when the vehicle resumes travel (see [0128]), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing as doing so amounts to using a known technique to improve similar devices in the same way.  
In regard to claim 11: Shalev-Shwartz et al. modified does not explicitly teach the method of claim 8, further comprising: before the one or more brake lights are detected to transition from the ON state to the OFF state, transitioning an engine of the host vehicle to an inactive state; however Shalev-Shwartz et al. modified does teach an engine control system of an autonomous vehicle (see Shalev-Shwartz et al. [0102], and Heckel et al. column 4 lines 46-56); Plianos et al. teaches an automatic cruise control system (see [0088]), configured to transition the vehicle engine from an active state to an inactive state when the vehicle stops, and from an inactive state to an active state when the vehicle resumes travel (see [0128]), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing as doing so amounts to using a known technique to improve similar devices in the same way.  
In regard to claim 12: Shalev-Shwartz et al. modified does not explicitly teach the method of claim 8, further comprising: in response to the detecting of the brake [lights] transitioning from the ON state to the OFF state, transitioning an engine of the host vehicle to an active state; however Shalev-Shwartz et al. modified does teach an engine control system of an autonomous vehicle (see Shalev-Shwartz et al. [0102], and Heckel et al. column 4 lines 46-56); Plianos et al. teaches an automatic cruise control system (see [0088]), configured to transition the vehicle engine from an active state to an inactive state when the vehicle stops, and from an inactive state to an active state when the vehicle resumes travel (see [0128]), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing as doing so amounts to using a known technique to improve similar devices in the same way.  
In regard to claim 17: Shalev-Shwartz et al. modified does not explicitly teach the non-transitory machine-readable medium of claim 15, further comprising: before the one or more brake lights are detected to transition from the ON state to the OFF state, transition an engine of the host vehicle to an inactive state; however Shalev-Shwartz et al. modified does teach an engine control system of an autonomous vehicle (see Shalev-Shwartz et al. [0102], and Heckel et al. column 4 lines 46-56); Plianos et al. teaches an automatic cruise control system (see [0088]), configured to transition the vehicle engine from an active state to an inactive state when the vehicle stops, and from an inactive state to an active state when the vehicle resumes travel (see [0128]), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing as doing so amounts to using a known technique to improve similar devices in the same way.  
In regard to claim 18: Shalev-Shwartz et al. modified does not explicitly teach The non-transitory machine-readable medium of claim [[15]]17, further comprising: after the one or more brake lights are detected to transition from the ON state to the OFF state, transition an engine of the host vehicle from the inactive state to an active state; however Shalev-Shwartz et al. modified does teach an engine control system of an autonomous vehicle (see Shalev-Shwartz et al. [0102], and Heckel et al. column 4 lines 46-56); Plianos et al. teaches an automatic cruise control system (see [0088]), configured to transition the vehicle engine from an active state to an inactive state when the vehicle stops, and from an inactive state to an active state when the vehicle resumes travel (see [0128]), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing as doing so amounts to using a known technique to improve similar devices in the same way.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669